UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2547



LEE KENT HEMPFLING,

                                                Plaintiff - Appellant,


          versus


LM   COMMUNICATIONS    OF   SOUTH   CAROLINA,
INCORPORATED, a Kentucky Corporation; LM
COMMUNICATIONS   II    OF   SOUTH   CAROLINA,
INCORPORATED, a Kentucky Corporation,

                                               Defendants - Appellees,


          and


LM COMMUNICATIONS     INCORPORATED,   a   Kentucky
Corporation,

                                                             Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-04-1373-2-23-BG)


Submitted:   April 27, 2005                     Decided:   May 17, 2005


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Lee Kent Hempfling, Appellant Pro Se. Lewis Gregory Cook Horton,
BUIST, MOORE, SMYTHE, MCGEE, PA, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Lee Kent Hempfling seeks to appeal the district court’s

order denying Hempfling’s challenge to the magistrate judge’s order

granting Defendants’ motion for extension of time to respond to

Hempfling’s motion for summary judgment.           This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The order Hempfling seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.     Accordingly,     we    dismiss    the    appeal   for   lack    of

jurisdiction.     We deny Defendants’ motion to declare the appeal

frivolous and for an award of fees and costs.              We dispense with

oral   argument   because   the    facts    and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                   - 3 -